Citation Nr: 0126640	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  99-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased rating for grand mal 
epilepsy, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Several rating decisions state that "there was no evidence 
of treatment [for a back disorder] in the service medical 
records."  However, review of the claims file reveals that 
the veteran's service medical records are not of record and 
it appears as if they have never been retrieved.  The RO must 
make efforts to retrieve the veteran's service medical 
records.  VA's duty to assist is heightened when records are 
in the control of a government agency.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  Moreover, new regulations 
specifically address the steps required for retrieval of 
service department records.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R § 3.159(c)).  

A March 1997 VA examination report reveals that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The RO must obtain these records.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has also held, that in the 
case of a claim for an increased rating, VA must obtain Social 
Security Administration decisions and records which have 
bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

The veteran is claiming entitlement to service connection for 
PTSD.  Service connection has already been granted for a 
psychiatric disorder as an organic mental disorder secondary 
to the veteran's service-connected seizures.  A series of VA 
psychiatric examinations were conducted in 1996 and 1997 and 
found that the veteran exhibited dysthymic and/or psychotic 
symptoms, but not symptoms of PTSD.  Subsequently a November 
1998 VA treatment record reveals a diagnosis of PTSD.  The 
Board believes another VA examination may be necessary to 
attempt to ascertain the proper diagnosis of the veteran's 
service-connected psychiatric disorder.  

The veteran is also claiming entitlement to an increased 
rating for his service-connected epilepsy.  The key element 
to rating epilepsy is the frequency of seizures.  The veteran 
reports having seizures very frequently, but other objective 
medical evidence of record does not support his allegations 
of frequency.  The September 1996 VA psychiatric examination 
indicated that the examiner requested a social and industrial 
field survey, without any prior notification to the veteran, 
to ascertain his actual behavior at home.  However, review of 
the claims file does not reveal any such survey in the 
record.  The Board believes that such a survey would help 
with both the veteran's claim for service connection for a 
psychiatric and his claim for an increased rating for his 
epilepsy.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should contact the veteran and 
request that he provide a narrative 
statement with respect to his claim for 
service connection for a low back 
disorder.  The veteran should be requested 
to provide a detailed statement about any 
back injuries he alleges he incurred 
during service, and if any were related to 
combat.

4.  The RO should contact the veteran and 
inform him that he is service-connected 
for a psychiatric disorder, as an organic 
mental disorder.  In light of this, the 
veteran should be asked if he wants to 
continue his appeal with respect to PTSD 
as he is already service-connected for a 
psychiatric disorder.  

5.  The RO should attempt to secure 
complete copies of the veteran's service 
medical records from the National 
Personnel Records Center (NPRC), service 
department, or other appropriate records 
depository.  The RO should ensure that 
all efforts to retrieve the records are 
documented.  The RO should ensure that 
the requirements of 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(c)) are met. 

6.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected seizures, psychiatric 
disorders (including PTSD), and his 
claimed back disabilities since 1997.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
All information obtained should be made 
part of the file.  The RO should also 
obtain all the records of any treatment 
at VA facilities which are not already on 
file.  The RO should specifically request 
the veteran's VA treatment records 
showing frequency of treatment for 
seizures, and pharmacy records showing 
the frequency and amount of medication 
dispensed to the veteran for his service-
connected seizures.  

7.  With respect to the veteran's claim 
for service connection for PTSD, the RO 
may wish to consider whether this disorder 
is presently included with, or part of, 
the veteran's current psychiatric 
disability for which he is already 
service-connected.  The Board suggests 
this because all service-connected 
psychiatric disorders are rated under the 
same criteria under the current rating 
schedule, and it may be difficult to 
disassociate some psychiatric symptoms 
from the overall disability picture.  If 
the RO determines that PTSD is not 
included in the veteran's service-
connected psychiatric disorder, then RO 
should conduct development as appropriate 
which may include stressor development and 
another VA psychiatric examination to 
determine if a current diagnosis of PTSD 
is warranted.  

8.  If the RO obtains evidence of a back 
injury during service, such as in 
retrieved service medical records, or in 
the veteran's accounts of back injury 
during combat, then the RO should order 
the appropriate VA back examination to 
obtain evidence of a current back 
disability and a nexus opinion.     

9.  A social and industrial survey / field 
visit should be conducted.  It should be 
ascertained the veteran's current behavior 
and psychiatric symptoms, and it should 
ascertain the frequency and severity of 
seizures suffered by the veteran.  Family 
members, former coworkers, members of the 
community, neighbors, and the veteran 
should be interviewed.  If possible, this 
field visit should be unannounced to the 
veteran in order to obtain a more 
realistic picture of the veteran's 
psychiatric and seizure disabilities.  

10.  If, after the VA field visit is 
conducted, the RO determines that 
additional examination is required to 
obtain the medical evidence needed to rate 
the veteran's service-connected seizure 
disorder, then the appropriate examination 
should be ordered.

11.  Thereafter, the RO should 
readjudicate these claims.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


